DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 8-12, 15-17, 20, 21, 25, and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2007/0269001 (Maschke).
Regarding claim 1:
Maschke disclose an imaging system, comprising: 
an arm configured to move around an object to be imaged (11); 
an x-ray source (7); 
an x-ray detector (6) configured to move in a path complimentary to the x-ray source and capture multiple two-dimensional (2D) images without being constrained to a known path (Fig. 3, [0032]; [0039]); 
tracking devices for capturing the position of the x-ray source and detector when each 2D image is captured ([0035], controller 22 controls motors of C-arm attached to the support arm and registers feedback message reporting the position of the C-arm; [0055], geometry calibration serves to determine the X-ray optics which requires tracking device for knowing the position of the source and detector for each image); and 

Regarding claim 2:
Maschke disclose the system of claim 1, wherein the x-ray source and detector are located on opposing portions of a C-arm (Fig. 1-3).
Regarding claim 5:
Maschke disclose the system of claim 1, wherein the tracking devices are configured to also track the orientation of the x-ray source and x-ray detector ([0055], position of X-ray focus and position and orientation of flat-panel detector for each projection; Fig. 1-3, orientation of the detector inherently gives orientation of the source).
Regarding claim 8:
Maschke disclose the system of claim 1, wherein the movement of the x-ray source and x-ray detector are not in a planar arc ([0032], Fig. 3).
Regarding claim 9:
Maschke disclose the system of claim 8, wherein the movement of the x-ray source and x-ray detector are in a region of a solid angle outside of the planar arc (Fig. 3, [0032], caused by tilting).
Regarding claim 10:
Maschke disclose the system of claim 9, wherein the region of the solid angle can range up to about 120 degrees from the planar arc (Fig. 3, [0047]).
Regarding claim 11:
Maschke disclose an imaging system, comprising: 
an arm configured to move around an object to be imaged (Fig. 1-3, 11); 
an x-ray source (7); 

tracking devices for capturing the position of the x-ray source and detector when each 2D image is captured ([0035], controller 22 controls motors of C-arm attached to the support arm and registers feedback message reporting the position of the C-arm; [0055], geometry calibration serves to determine the X-ray optics which requires tracking device for knowing the position of the source and detector for each image); and 
a processor configured to construct a three dimensional (3D) image from the multiple 2D images using a reconstruction algorithm ([0048], via feldkamp algorithm).
Regarding claim 12:
Maschke disclose the system of claim 11, wherein the x-ray source and detector are located on opposing portions of a C-arm (Fig. 1-3, [0046]).
Regarding claim 15:
Maschke disclose the system of claim 11, wherein the tracking devices are configured to also track the orientation of the x-ray source and x-ray detector ([0055], position of X-ray focus and position and orientation of flat-panel detector for each projection; Fig. 1-3, orientation of the detector inherently gives orientation of the source).
Regarding claim 16:
Maschke disclose the system of claim 11, wherein the region of the solid angle can range up to about 120 degrees from the planar arc (Fig. 3, [0047]).
Regarding claim 17:

Regarding claim 20:
Maschke disclose a method for imaging an object, comprising: 
providing an x-ray source (6) and an x-ray detector (7) on opposing sides of an object (Fig. 1-3); 
moving the x-ray detector and the x-ray source in a complimentary path around the object in a region of a solid angle path outside of a planar arc to capture multiple two-dimensional (2D) images; 
tracking the position of the x-ray source and detector when each 2D image is captured ([0035], controller 22 controls motors of C-arm attached to the support arm and registers feedback message reporting the position of the C-arm; [0055], geometry calibration serves to determine the X-ray optics which requires tracking device for knowing the position of the source and detector for each image); and 
forming a three-dimensional (3D) image of the object from the multiple 2D images using a reconstruction algorithm ([0048], via feldkamp algorithm).
Regarding claim 21:
Maschke disclose the method of claim 20, wherein the x-ray source and the x-ray detector are located on opposing portions of a C-arm (Fig. 1-3).
Regarding claim 24:
Maschke disclose the method of claim 23, wherein the tracking devices are configured to also track the orientation of the x-ray source and x-ray detector ([0055], position of X-ray focus and position and orientation of flat-panel detector for each projection; Fig. 1-3, orientation of the detector inherently gives orientation of the source).
Regarding claim 25:

Regarding claim 26:
Maschke disclose the method of claim 20, wherein the movement of the x-ray source and the x-ray detector are not constrained to a known path (Fig. 3, [0032], wherein arm is tilted, inclined, and adjusted for height in order to adjust the path).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 4, 13, 14, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0269001 (Maschke).
Regarding claim 3:
Maschke disclose the system of claim 1, but fails to explicitly teach wherein the tracking devices are integrated into the arm near the x-ray source and x-ray detector.
Maschke disclose addition tracking device ([0040], sensor 31 to register movements).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Maschke such that the tracking devices are integrated into the arm, near the source and detector, or away from the source and detector since rearranging of parts involves only routine skill in the art.  One would have been motivated to make such a modification to prevent interference from external sources, thereby increasing accuracy of measurements and providing portability to the system.
Regarding claim 4:

Maschke disclose addition tracking device ([0040], sensor 31 to register movements).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Maschke such that the tracking devices are integrated into the arm, near the source and detector, or away from the source and detector since rearranging of parts involves only routine skill in the art.  One would have been motivated to make such a modification to prevent interference from external sources, thereby increasing accuracy of measurements and providing portability to the system.
Regarding claim 13:
Maschke disclose the system of claim 11, but fail to explicitly teach wherein the tracking devices are integrated into the arm near the x-ray source and x-ray detector.
Maschke disclose addition tracking device ([0040], sensor 31 to register movements).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Maschke such that the tracking devices are integrated into the arm, near the source and detector, or away from the source and detector since rearranging of parts involves only routine skill in the art.  One would have been motivated to make such a modification to prevent interference from external sources, thereby increasing accuracy of measurements and providing portability to the system.
Regarding claim 14:
Maschke disclose the system of claim 13, but fail to explicitly teach wherein an additional tracking device is integrated into the arm in a location other than near the x-ray source and x-ray detector.
Maschke disclose addition tracking device ([0040], sensor 31 to register movements).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Maschke such that the tracking devices are integrated into the arm, near the source and 
Regarding claim 22:
Maschke disclose the method of claim 21, but fail to explicitly teach wherein tracking devices are integrated into the C-arm near the x-ray source and x-ray detector to track their positions.
Maschke disclose addition tracking device ([0040], sensor 31 to register movements).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Maschke such that the tracking devices are integrated into the arm, near the source and detector, or away from the source and detector since rearranging of parts involves only routine skill in the art.  One would have been motivated to make such a modification to prevent interference from external sources, thereby increasing accuracy of measurements and providing portability to the system.
Regarding claim 23:
Maschke disclose the method of claim 22, but fail to explicitly teach wherein an additional tracking device is integrated into the C-arm in a location other than near the x-ray source and x-ray detector.
Maschke disclose addition tracking device ([0040], sensor 31 to register movements).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Maschke such that the tracking devices are integrated into the arm, near the source and detector, or away from the source and detector since rearranging of parts involves only routine skill in the art.  One would have been motivated to make such a modification to prevent interference from external sources, thereby increasing accuracy of measurements and providing portability to the system.

6, 7, 18, 19, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0269001 (Maschke) in further view of US 2006/0118732 (Blanton).
Regarding claim 6:
Maschke disclose the system of claim 1, but fails to teach wherein the imaging system is portable.
Blanton teaches an X-ray imaging system that is portable ([0028], handheld).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Maschke with the teachings of Blanton since it has been held that making a device portable or movable without producing any new and unexpected result involves only routine skill in the art.  
Regarding claim 7:
Maschke disclose the system of claim 1, but fails to teach wherein the imaging system can be hand-held or mounted to an external structure.
Blanton teaches an X-ray imaging system that is portable ([0028], handheld).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Maschke with the teachings of Blanton since it has been held that making a device portable or movable without producing any new and unexpected result involves only routine skill in the art.  
Regarding claim 18:
Maschke disclose the system of claim 11, but fails to teach wherein the imaging system is portable.
Blanton teaches an X-ray imaging system that is portable ([0028], handheld).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Maschke with the teachings of Blanton since it has been held that making a 
Regarding claim 19:
Maschke disclose the system of claim 11, but fails to teach wherein the imaging system can be hand-held or mounted to an external structure.
Blanton teaches an X-ray imaging system that is portable ([0028], handheld).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Maschke with the teachings of Blanton since it has been held that making a device portable or movable without producing any new and unexpected result involves only routine skill in the art.  
Regarding claim 27:
Maschke disclose the method of claim 20, but fails to teach wherein the entire method can be completed in about 3 minutes or less.
Blanton teaches entire method can be completed in about 3 minutes or less ([0028], exposure time can range from less than one second to minutes).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Maschke with the teachings of Blanton to increase the effectiveness of the device and reduce dosage to a patient.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANI FOX/
Primary Examiner
Art Unit 2884



/DANI FOX/Primary Examiner, Art Unit 2884